 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAUL HERNANDEZ on behalf of                         Case No.: 18-CV-1046 JLS (LL)
     himself, all others similarly situated, and
12
     on behalf of the general public,                    ORDER: (1) GRANTING
13                                     Plaintiffs,       PLAINTIFF’S MOTION TO
                                                         REMAND AND, (2) REMANDING
14   v.                                                  ACTION TO THE SUPERIOR
15                                                       COURT OF THE STATE OF
     DUNBAR ARMORED, INC.; and DOES
                                                         CALIFORNIA, COUNTY OF SAN
16   1–100,
                                                         DIEGO
17                                   Defendants.
                                                         (ECF No. 6)
18
19         Presently before the Court is Plaintiff Paul Hernandez’s Motion to Remand (“Mot.,”
20   ECF No. 6). Also before the Court are Defendant Dunbar Armored, Inc.’s Opposition to
21   (“Opp’n,” ECF No. 9) and Plaintiff’s Reply in Support of (“Reply,” ECF No. 11) the
22   Motion. The Court took this matter under submission without oral argument pursuant to
23   Civil Local Rule 7.1(d)(1). Having considered the parties’ arguments and the law, the
24   Court GRANTS Plaintiff’s Motion and REMANDS this action to the Superior Court of
25   the State of California, County of San Diego.
26                                        BACKGROUND
27         Plaintiff filed this representative action pursuant to the Private Attorney General Act
28   of 2004 (“PAGA”), California Labor Code §§ 2698 et seq., in the Superior Court of the

                                                     1
                                                                                 18-CV-1046 JLS (LL)
 1   State of California, County of San Diego, on April 20, 2018, alleging nine cause of action
 2   arising from (1) failure to pay straight, regular rate wages for all work performed; (2) failure
 3   to pay all overtime wages; (3) failure to provide meal periods; (4) failure to provide rest
 4   periods; (5) failure to pay wages due at termination; (6) failure to provide paid sick days;
 5   (7) knowing and intentional failure to comply with itemized employee wage statements;
 6   (8) failure to pay employees twice per month; and (9) failure to reimburse expenses in
 7   discharging duties. See generally ECF No. 1-2 (“Compl.”). Plaintiff served Defendant on
 8   April 26, 2018. See Declaration of Guillermo A. Escobedo in Support of Notice of
 9   Removal (“Escobedo Decl.”), ECF No. 1-3, ¶ 3.
10         On May 25, 2018, Defendant removed to this Court on the basis that this “is a civil
11   action: (1) between ‘citizens of different States’; and (2) wherein the amount placed in
12   controversy exceeds the sum of seventy-five thousand dollars ($75,000.00), exclusive of
13   interest and costs.” ECF No. 1 ¶ 7 (citing 28 U.S.C. §§ 1332(a), 1441). Plaintiff filed the
14   instant Motion on August 6, 2018. See generally ECF No. 6.
15                                      LEGAL STANDARD
16         In cases “brought in a State court of which the district courts of the United States
17   have original jurisdiction,” defendants may remove the action to federal court. 28 U.S.C.
18   § 1441(a). Section 1441 provides two bases for removal: diversity jurisdiction and federal
19   question jurisdiction. Federal courts have diversity jurisdiction “where the amount in
20   controversy” exceeds $75,000, and the parties are of “diverse” state citizenship. 28 U.S.C.
21   § 1332. Federal courts have federal question jurisdiction over “all civil actions arising
22   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
23         The party invoking the removal statute bears the burden of establishing that federal
24   subject-matter jurisdiction exists. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th
25   Cir. 1988). Moreover, courts “strictly construe the removal statute against removal
26   jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Boggs v. Lewis,
27   863 F.2d 662, 663 (9th Cir. 1988)); Takeda v. Nw. Nat’l Life Ins. Co., 765 F.2d 815, 818
28   (9th Cir. 1985)). Therefore, “[f]ederal jurisdiction must be rejected if there is any doubt as

                                                    2
                                                                                   18-CV-1046 JLS (LL)
 1   to the right of removal in the first instance.” Gaus, 980 F.2d at 566 (citing Libhart v. Santa
 2   Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979)).
 3                                                ANALYSIS
 4          Plaintiff contends that Defendant’s removal was improper because the amount in
 5   controversy does not exceed $75,000. 1 See Mot. at 1. Plaintiff seeks PAGA penalties for
 6   various violations of the California Labor Code. See generally Compl. PAGA requires
 7   that any penalties assessed against a defendant “be distributed as follows: 75 percent to
 8   the Labor and Workforce Development Agency [(“LWDA”)] . . . and 25 percent to the
 9   aggrieved employees.” Cal. Lab. Code § 2699(i).
10          Although the parties agree that the amount in controversy is based only on Plaintiff’s
11   individual claims for PAGA penalties, see ECF No. 1 ¶ 21, they disagree as to whether the
12   amount in controversy may include the State’s 75% share. Relying on Urbino v. Orkin
13   Services of California, Inc., 726 F.3d 1118 (9th Cir. 2013), Plaintiff asserts that Defendant
14   cannot establish jurisdiction based on the State’s 75% share of Plaintiff’s PAGA penalties.2
15   See Mot. at 8–10. Defendant counters that “Plaintiff misconstrues the scope of the Ninth
16   Circuit’s Urbino decision” because “[t]he sole issue before the Ninth Circuit in Urbino was
17   whether PAGA penalties for the entire PAGA class could be aggregated to meet the
18   jurisdictional amount for removal” and “California district courts maintain discretion to
19   consider the State of California’s portion of PAGA penalties to satisfy the jurisdictional
20
21
     1
       The parties do not contest that there is complete diversity of citizenship: Defendant is a citizen of
22   Maryland, see Declaration of Jeffrey Lewin in Support of Removal (ECF No. 1-3) ¶ 4, while Plaintiff is
     a citizen of California. See Compl. ¶ 5.
23
     2
24     Relying on Standard Fire Insurance Company v. Knowles, 568 U.S. 588, 595 (2013), Plaintiff also
     contends that his affidavit—in which he “agrees, stipulates, warrants and/or commits, on his own behalf,
25   that he will not seek and/or recover in his PAGA action in an amount more than $74,999, this includes –
     but is not limited to – for all PAGA damages, penalties, amounts recovered, costs, and/or attorney fees,”
26   Compl. at 30 (CM/ECF pagination)—validly sets the amount in controversy below the federal
     jurisdictional threshold. Defendant urges that “the Supreme Court’s Knowles decision in no way
27   authorized PAGA plaintiffs to set the amount in controversy below the jurisdictional amount in order to
28   evade federal jurisdiction.” Opp’n at 8. Although inclined to agree with Defendant, the Court need not
     reach this issue.

                                                        3
                                                                                           18-CV-1046 JLS (LL)
 1   requirement.” 3 Opp’n at 12 (citing Patel v. Nike Retail Servs., Inc., 58 F. Supp. 3d 1032
 2   (N.D. Cal. 2014)).
 3          “District courts are split over Urbino’s meaning with respect to th[is] . . . question.”
 4   Sloan v. IHG Mgmt. (Md.) LLC, No. CV 19-21-DMG (JCX), 2019 WL 1111191, at *2
 5   (C.D. Cal. Mar. 11, 2019). “One school of thought is that courts should consider only the
 6   plaintiff’s stake in the 25% share distributed to aggrieved employees.” Id. (citing Van
 7   Steenhuyse v. UBS Fin. Servs., Inc., 317 F. Supp. 3d 1062, 1069 (N.D. Cal. 2018)). “The
 8   other is that courts should take into account 100% of the penalties stemming from the
 9   plaintiff’s claims, even though 75% goes to LWDA.” Id. (citing Patel, 58 F. Supp. 3d
10   1032).
11          In line with a majority of districts, “[a]fter reviewing the case law, the Court
12   concludes that the reasoning in [the former line of cases] is more persuasive.” See id.
13   (citing Rael v. Intercontinental Hotels Grp. Res., Inc., No. 2:18-cv-05922-ODW(SSx),
14   2019 WL 990432, at *2 (C.D. Cal. Mar. 1, 2019); Moberly v. FedEx Corp., No. 2:18-cv-
15   00393-KJM-AC, 2019 WL 927295, at *3 (E.D. Cal. Feb. 26, 2019); Olson v. Michaels
16   Stores, Inc., No. CV 17-03403-AB (GJSx), 2017 WL 3317811 at *4 n.2 (C.D. Cal. Aug.
17   2, 2017); Adame v. Comtrak Logistics, Inc., No. EDCV 15-02232 DDP (KKx), 2016 WL
18   1389754 at *5 (C.D. Cal. Apr. 7, 2016); Lopez v. Ace Cash Exp., Inc., No. LA CV11-07116
19   JAK (JCx), 2015 WL 1383535, at *4–5 (C.D. Cal. Mar. 24, 2015); Willis v. Xerox Bus.
20   Servs., LLC, No. 1:13-cv-01353-LJO-JLT, 2013 WL 6053831 (E.D. Cal. Nov. 15, 2013)).
21   “The Court sees no logical reason for [c]ourts to refuse to consider one portion of an award
22   that the plaintiff will not recover (the other aggrieved employees’ shares), but take into
23   account another portion that the plaintiff will not recover (LWDA’s share).” See id.
24   “Including LWDA’s share in the calculation would come into tension with Urbino’s
25
26
     3
       Defendant also urges the Court to deny Plaintiff’s Motion as untimely. See Opp’n at 8. Although
27   Plaintiff’s Motion is admittedly untimely under 28 U.S.C. § 1446(b), see Reply at 2–3, “federal courts are
28   under an independent obligation to examine their own jurisdiction.” FW/PBS, Inc. v. City of Dallas, 493
     U.S. 215, 231 (1990).

                                                         4
                                                                                            18-CV-1046 JLS (LL)
 1   language that California is not a ‘citizen’ for diversity purposes.” See id. “It would also
 2   greatly increase the number of cases that defendants could remove to federal court,” which
 3   “runs counter to the congressional intent to restrict federal jurisdiction . . . , the general
 4   presumption against removal jurisdiction . . . , and Urbino’s description of PAGA actions
 5   as ‘quintessential California dispute[s].’” Id. (quoting Urbino, 726 F.3d at 1123) (citing
 6   St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938); Gaus, 980 F.2d at
 7   566). “The Court shall therefore only take into account Plaintiff’s portion of the 25% that
 8   aggrieved employees may recover.” See id.
 9          Even assuming a 100% violation rate, 4 the parties agree that Defendant’s maximum
10   PAGA exposure as to Plaintiff is $82,500. Compare ECF No. 1 ¶¶ 21–22, with Mot. at 10,
11   and Reply at 8. One-quarter of $82,500 is $20,625, 5 $54,375 short of the $75,000
12   jurisdictional requirement. 6 Defendant nonetheless claims, without any support, that
13   Plaintiff’s attorneys’ fees themselves “will far exceed the $75,000 jurisdictional
14   requirement,” see Opp’n at 18, rendering the amount-in-controversy requirement easily
15   met once the fees are added to the award. See id. at 17–18. Plaintiff counters that “only
16   [Plaintiff]’s pro rata share [of the attorneys’ fees] should be considered.” Reply at 9.
17          Again, the Court must agree with Plaintiff. Even if Defendant had proffered a value
18   for the attorneys’ fees at issue,7 “[a]s is the case with the value of Plaintiff’s claims . . . ,
19
20   4
       The assumption of a 100% violation rate itself is suspect where, as here, it “is ‘not grounded in real
     evidence.’” Richard Snow v. Watkins & Shepard Trucking, Inc., No. EDCV182206DMGSPX, 2019 WL
21   1254571, at *3 (C.D. Cal. Mar. 18, 2019) (quoting Ibarra v. Mannheim Invs., Inc., 775 F.3d 1193, 1199
22   (9th Cir. 2015)).
     5
23     “[C]ourts generally calculate the amount in controversy in PAGA actions by averaging the total
     potential exposure across the total number of plaintiffs,” Sloan, 2019 WL 1111191, at *3 (citing
24   Urbino, 726 F.3d at 1121), but neither party has estimated the total PAGA penalties in controversy here.
     Accordingly, the Court must use the maximum possible exposure for Plaintiff.
25
     6
      Although Defendant argues that Plaintiff is entitled to an additional $41,750 in penalties under California
26   Labor Code § 558, see Opp’n at 13–17, Plaintiff seeks penalties under Section 558 in the alternative to
     penalties under Section 2699(f)(2). See Compl. ¶¶ 56, 66, 85, 97, 109, 127, 137, 147, 155.
27
     7
28    Because the burden is on Defendant to establish by a preponderance of the evidence that the amount in
     controversy exceeds the jurisdictional threshold, see Sanchez v. Monumental Life Ins. Co., 102 F.3d 398,

                                                          5
                                                                                             18-CV-1046 JLS (LL)
 1   ‘only the portion of attorney’s fees attributable to [the plaintiff’s] claims count towards
 2   the amount in controversy.’” Sloan, 2019 WL 1111191, at *3 (quoting Patel, 58 F. Supp.
 3   3d at 1049). Even assuming, as some district courts have, a benchmark fee award of 25%,
 4   see, e.g., id.; Olson, 2017 WL 3317811, at *5, this serves only to double the amount in
 5   controversy from $20,625 to $41,250. “Accordingly, the Court lacks subject matter
 6   jurisdiction over the case because Plaintiff has put less than $75,000 in controversy.” See
 7   Sloan, 2019 WL 1111191, at *3.
 8                                              CONCLUSION
 9          In light of the foregoing, the Court GRANTS Plaintiff’s Motion to Remand (ECF
10   No. 6) and REMANDS this action to the Superior Court of the State of California, County
11   of San Diego (ECF No. 1). Because this Order concludes the litigation in this matter, the
12   Clerk of Court SHALL CLOSE the file.
13          IT IS SO ORDERED.
14
15   Dated: March 25, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28   404 (9th Cir. 1996), Defendant’s failure to introduce any evidence concerning the amount of the attorneys’
     fees at issue here means that it has failed to satisfy its burden in establishing removal jurisdiction.

                                                         6
                                                                                            18-CV-1046 JLS (LL)
